DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a Reply on 16 April 2021 and arguments on 09 April 2021 which were entered via the RCE filed 26 April 2021.
Response to Arguments
Applicant's arguments filed 09 April 2021 have been fully considered but they are not persuasive.
In regards to claims 1, 12 and 19, Applicant’s argument (pages 11-12) consists of stating that Pham Van and Liu fail to disclose the claim limitations added to these claims.  No specific rationale is offered as to how or why these references do not teach or suggest the added limitations.  Also significant is that Applicant fails to address Xu which has been applied in the Final Office Action to reject essentially the same limitations in claim 4 in which the samples of the reconstructed block are dependent on a location of the current block within the CTU.
  In regards to the other limitation added to claim 1 regarding “a same number of the at least one set of the number of luma samples and corresponding chroma samples of the reconstructed block is stored for each of the plurality of blocks” see Pham Van paragraphs [0004], [0058] and Fig. 6B in which the CTU is partitioned into one or more non-overlapping blocks.  Figs. 1, 3 and 4 demonstrate that these partitioned blocks may be the same size.  See also [0058] and [0062].  Thus, the same number of luma equal-sized blocks.
In regards to independent claims 11, 18 and 20, Applicant argues that Pham Van does not disclose the amended size limitations for the current block or maximum size of the reference sample being limited to one set of 64x64 luma samples.  In response, see the reformulated rejection and specifically Kwon and Budgavi references which are applied to teach the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 14, 15, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van (US-20200112717) and Xu (X. Xu, S. Liu, T.-D. Chuang and S. Lei, ’’Block Vector Prediction in Intra Block Copy for HEVC Screen Content Coding”, Data Compression Conference (DCC), April 2015).
Claim 1
In regards to claim 1, Pham Van discloses a method for video decoding in a decoder {Figs. 5, 8 video decoder 300, Fig. 10 decoding method}, comprising:
storing reconstructed samples of a reconstructed block of a picture in a first reference sample memory, the first reference sample memory being configured to store at least one set of a number of luma samples and corresponding chroma samples of the reconstructed block {decoded picture buffer DPB 314, Fig. 8, paragraphs [0112]-[0113], [0121]-[0122], [0125] describing DPB 314 storing decoded pictures which are reconstructed samples of reconstructed blocks (reference blocks).  As to “store at least one set”, see [0122] in which data of neighboring samples to the current block are stored in the DPB 315.   As to “store at least one set”, see also paragraphs [0034]-[0036] regarding the restricted/constrained/reduced search area when selecting IBC predictor blocks to be read from the DPB 314. As to luma and corresponding chroma samples, see paragraphs [0035], [0081], [0108]};
storing reconstructed samples of a current block of the picture in a second reference sample memory, the second reference sample memory being configured to store only one set of the number of luma samples and corresponding chroma samples of the current block {decoded picture buffer DPB 314, Fig. 8, paragraphs [0113], [0121]-[0122], and particularly [0125] describing DPB 314 storing reconstructed samples of a current picture block.  As to “store only one set”, see paragraphs [0034]-[0036] in which a constrained search area of the IBC predictor blocks stored in the DPB 314 is limited to current CTU and K CTUs to the left of the current CTU which corresponds to K reconstructed blocks (sets), wherein K >= 0.  Furthermore, when K = 0 (and N=0) only the current CTU is stored in the DPB 314 as per [0035]. This search area is stored by the second reference sample memory (DPB 314) as indicated by paragraph [0034] which seeks to reduce the size of the reference buffer of the decoder (the DPB 314) by restricting the search area when selecting IBC predictor blocks.  As to luma and corresponding chroma samples, see paragraphs [0035], [0081], [0108]}; and
reconstructing a current sub-block in the current block using an intra block copy (IBC) mode based on the stored reconstructed samples of a reference sub-block of the reconstructed block or the stored reconstructed samples of a reference sub-block of the current block {See paragraphs [0005], [0034]-[0036] for IBC block search (IBC mode).  For reconstructing see Fig. 8, reconstruction unit 310, paragraphs [0112], [0118], [0123]}, wherein

a same number of the at least one set of the number of luma samples and corresponding chroma samples of the reconstructed block is stored for each of the plurality of blocks { see paragraphs [0004], [0058] and Fig. 6B in which the CTU is partitioned into one or more non-overlapping blocks.  Figs. 1, 3 and 4 demonstrate that these partitioned blocks may be the same size.  See also [0058] and [0062].  Thus, the same number of luma samples and corresponding chroma samples of the reconstructed block are stored for each of such equal-sized blocks.}.
Although Pham Van discloses storing the at least one set of the number of luma samples and corresponding chroma samples of the reconstructed block stored in the first reference sample memory, Pham Van is not relied upon to disclose that this reconstructed block is dependent on a location of the current block within the CTU.
Xu teaches the reconstructed block is determined based on a location of the current block relative to the CTU {section 3.3 teaches default BV candidates (reconstructed block locations) that are defined relative to the current block such that “based on a location of the current block relative to the CTU” is satisfied.  Furthermore, the search range is similarly limited to two CUs to the left of the current block which limits the size of the reference sample memory.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Pphan Van such that the reconstructed block is determined based on a location of the current block relative to the CTU as taught by Xu because using spatially adjacent neighboring candidates for the reconstructed block provides better performance as motivated by Xu in section 41 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 3 
In regards to claim 3, Pham Van suggests that a maximum size of the first reference sample memory is limited to a size of two sets of the luma samples and the corresponding chroma samples {decoded picture buffer DPB 314, Fig. 8, paragraphs constrained search area of the IBC predictor blocks stored in the DPB 314 is limited to current CTU and K CTUs to the left of the current CTU which corresponds to K reconstructed blocks (sets), wherein K >= 0.  By setting K = 2 there would be two sets of samples for reconstructed blocks stored by the first reference sample memory (DPB 314).  Furthermore, paragraph [0034] indicates seeking to reduce the size of the reference buffer of the decoder (the DPB 314) by restricting the search area when selecting IBC predictor blocks. 
Although Pham Van does not specifically mention limiting the maximum size of the first reference sample memory (DPB 314) it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Pham Van to set such a maximum size limit because there is no need to store more than 2 sets of samples when K = 2 and Pham Van mentions the desirability of using a reduced search area, resulting in fewer stored samples in [0034] and [0135] which speeds up the search within this limited size memory due to the restricted search area thus reduces the complexity of the encoding/decoding process and/or because doing so reduces memory transfer times and speeds the decoding process and/or because merely combines prior art elements according to known methods to yield predictable results.
Claim 4
In regards to claim 4, Pham Van discloses wherein


Xu teaches the reconstructed block is determined based on a location of the current block relative to the CTU and a decoding order of the one or more non-overlapping blocks {see section 4 including that the coding order (e.g. zig zag) affects which blocks are available to be the reconstructed block (to which the BV points).  Also, section 3.3 teaches default BV candidates (reconstructed block locations) that are defined relative to the current block such that “based on a location of the current block relative to the CTU” is satisfied.  Furthermore, for IntraBC the BV can only point to the already reconstructed area as discussed in section 2.4 which means than only those blocks that have already been reconstructed according to the coding order are available for IntraBC.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that the reconstructed block is determined based on a location of the current block relative to the CTU and a decoding order of the one or more non-overlapping blocks as taught by Xu because using spatially adjacent neighboring candidates for the reconstructed block provides better performance as motivated by Xu in section 41 and the candidates must be available (based on coding order) for IntraBC as motivated by Xu in section 2.4 and/or because 
Claim 5
In regards to claim 5, Pham Van is not relied upon to disclose but Xu teaches wherein
when the current block is a top-left block of the CTU, the reconstructed block is determined to be a top-right block of another CTU, the other CTU being to the left of the CTU {Xu teaches, in section 3.3, preset default (block vectors) BVs that point to the reference picture (reconstructed block used as a reference for IntraBC).  These default BVs are defined relative to the current CU position including relative positions of           (-2CU_width, 0); (0, -2CU_height); and (-CU_width, -CU_height) relative to the current block.  The negative values indicate previously reconstructed blocks to the left and/or above the current CTU thus satisfying the “to the left of the CTU” claim language.  Moreover, by pointing to a reconstructed block with BV vector of magnitude (-2CU_width) which is the twice the width of the coding unit, the reconstructed block would be in a different (another) CTU.   As such when the current block is at the top-left block the BV, e.g. (-2CU_width, 0) would point from the top-left block (current CTU) to the top-right block (reconstructed block) of another CTU (that is to the left of the current CTU).}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that the current block is a top-left block of the CTU, the reconstructed block is determined to be a top-right block of 
Claim 6
In regards to claim 6, Pham Van is not relied upon to disclose but Xu teaches
when the current block is a top-right block of the CTU or a bottom-left block of the CTU, the reconstructed block is determined to be a top-left block of the CTU {Xu teaches, in section 3.3, preset default (block vectors) BVs that point to the reference picture (reconstructed block used as a reference for IntraBC).  These default BVs are defined relative to the current CU position including relative positions of           (-2CU_width, 0); (0, -2CU_height); and (-CU_width, -CU_height) relative to the current block.  Moreover, by pointing to a reconstructed block with BV vector of magnitude (-CU_width), the reconstructed block would be in a same (the) CTU.   As such when the current block is at the top-right block the BV, e.g. (-CU_width, 0) would point from the top-right block (current CTU) to the top-left block (reconstructed block) of the CTU. Likewise, when the current block is at the bottom-left block the BV, e.g. (0, -CU_height) would point from the bottom-left block to the top-left block (reconstructed block) of the CTU.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that when the current block is a top-right block of the CTU or a bottom-left block of the CTU, the reconstructed block is eft block of the CTU as taught by Xu because doing merely combines prior art elements according to known methods to yield predictable results.
Claim 7
In regards to claim 7, Pham Van is not relied upon to disclose but Xu teaches wherein
when the current block is a bottom-right block of the CTU, the reconstructed block is determined to be a top-right block of the CTU {Xu teaches, in section 3.3, preset default (block vectors) BVs that point to the reference picture (reconstructed block used as a reference for IntraBC).  These default BVs are defined relative to the current CU position including relative positions of  (-2CU_width, 0); (0, -2CU_height); and (-CU_width, -CU_height) relative to the current block.  Moreover, by pointing to a reconstructed block with BV vector of magnitude (-CU_width), the reconstructed block would be in a same (the) CTU.   As such when the current block is at the bottom-right block the BV, e.g. (0, -CU_height) would point from the bottom-right block to the top-right block (reconstructed block) of the CTU.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that when the current block is a bottom-right block of the CTU, the reconstructed block is determined to be a top-right block of the CTU as taught by Xu because doing merely combines prior art elements according to known methods to yield predictable results.
Claim 8
In regards to claim 8, Pham Van is not relied upon to disclose but Xu teaches
 bottom-left block of the CTU, the reconstructed block is determined to be a top-right block of the CTU {Xu teaches, in section 3.3, preset default (block vectors) BVs that point to the reference picture (reconstructed block used as a reference for IntraBC).  These default BVs are defined relative to the current CU position including relative positions of  (-2CU_width, 0); (0, -2CU_height); and (-CU_width, -CU_height) relative to the current block.  Moreover, by pointing to a reconstructed block with BV vector of magnitude (-CU_width), the reconstructed block would be in a same (the) CTU.   As such when the current block is at the bottom-left block the BV, e.g. (-CU_width, -CU_height) would point from the bottom-left block to the top-right block (reconstructed block) of the CTU.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that when the current block is a bottom-left block of the CTU, the reconstructed block is determined to be a top-right block of the CTU as taught by Xu because doing merely combines prior art elements according to known methods to yield predictable results.
Claim 9
In regards to claim 9, Pham Van discloses storing reconstructed samples of another reconstructed block of the picture in the first reference sample memory, a size of the other reconstructed block not exceeding one set of the number of luma samples and corresponding chroma samples {decoded picture buffer DPB 314, Fig. 8, paragraphs [0113], [0121]-[0122], [0125] describing DPB 314 storing decoded pictures which are reconstructed samples of reconstructed blocks (reference blocks) including constrained search area of the IBC predictor blocks stored in the DPB 314 is limited to current CTU and K CTUs to the left of the current CTU which corresponds to K reconstructed blocks (sets), wherein K >= 0.  Furthermore, when K = 0 (and N=0) only the current CTU is stored in the DPB 314 as per [0035] thus satisfying “not exceeding one set”}; and
reconstructing the current sub-block in the current block using the IBC mode based on the stored reconstructed samples of the reference sub-block of the reconstructed block, the stored reconstructed samples of a reference sub-block of the other reconstructed block, or the stored reconstructed samples of the reference sub-block of the current block {see Fig. 8, reconstruction unit 310, paragraphs [0112], [0118], [0123]}.
Claim 10
In regards to claim 10, Pham Van is not relied upon to disclose but Xu teaches wherein when the current block is a top-left block of the CTU, the reconstructed block 
{Xu teaches, in section 3.3, preset default (block vectors) BVs that point to the reference picture (reconstructed block used as a reference for IntraBC).  These default BVs are defined relative to the current CU position including relative positions of           (-2CU_width, 0); (0, -2CU_height); and (-CU_width, -CU_height) relative to the current block.  The negative values indicate previously reconstructed blocks to the left and/or above the current CTU thus satisfying the “to the left of the CTU” claim language.  Moreover, by pointing to a reconstructed block with BV vector of magnitude (-2CU_width) which is the twice the width of the coding unit, the reconstructed block would be in a different (another) CTU.   As such when the current block is at the top-left block a) one of the default the BVs, e.g. (-2CU_width, 0) would point from the top-left block (current CTU) to the top-right block (reconstructed block) of another CTU (that is to the left of the current CTU) and b) a second default BV, e.g. (-2CU_width, -2CU_height) would point from the top-left block (current CTU) to the bottom-right block (reconstructed block) of another CTU (that is to the left of the current CTU).}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that when the current block is a top-left block of the CTU, the reconstructed block is determined to be a top-right block and a bottom-right block of another CTU, the other CTU being to the left of the CTU as taught by Xu because doing merely combines prior art elements according to known methods to yield predictable results.

Claims 12, 14, and 19
The rejection of method claims 1 and 3 above applies mutatis mutandis to the corresponding limitations of apparatus claims 12 and 14, respectively.   Apparatus elements have been cited above.  In addition, Pham Van discloses the additionally recited “processing circuitry” of claim 12 {see paragraph [0054]}.  Likewise, the rejection of method claim 1 above applies mutatis mutandis to the corresponding limitations of non-transitory computer readable medium claim 19.  Pham Van also discloses a computer readable medium implementation in paragraphs [0140]-[0142].
Claims 15, 16, and 17
The rejection of method claims 4, 5, and 9 above applies mutatis mutandis to the corresponding limitations of apparatus claims 15, 16, and 17, respectively.   Apparatus elements have been cited above.  In addition, Pham Van discloses the additionally recited “processing circuitry” of base claim 12 {see paragraph [0054]}.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van and Xu as applied to claims 1 and 12 above, and further in view of Pang (US 2015/0373358 A1).
Claim 2
In regards to claim 2, Pham Van discloses wherein each of the at least one set of the luma samples of the reconstructed block and the one set of the luma samples of the current block is 
 Pang is a highly analogous method and system for intra-block copy video coding {abstract, Figs. 5, 6, 9, paragraph [0008]}.  Pang also teaches that the reconstructed block and the the luma samples of the current block is 64x64 luma samples {see paragraphs [0036]-[0038] discussing a range of CU sizes from 8x8 to 64x64 samples}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to use a different size coding unit such that each of the at least one set of the luma samples of the reconstructed block and the one set of the luma samples of the current block is 64x64 luma samples as taught by Pang because the coding unit size (and number of luma samples) is a variable parameter having a range of values including 64x64 and because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 13
The rejection of method claim 2 above applies mutatis mutandis to the corresponding limitations of claim 13.  Apparatus elements have been cited above and the additional limitation of “processing circuitry” in antecedent base claim 12 is also addressed above.

Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van, Kwon (US 2014/0301465), and Budagavi {D. Kwon and M. Budagavi, "Fast intra block copy (IntraBC) search for HEVC screen content coding," 2014 IEEE .
Independent Claim 11
In regards to independent claim 11, Pham Van discloses a method for video decoding in a decoder, comprising:
storing reconstructed samples of a current block in a coding tree unit (CTU) of a picture in a reference sample memory, 
reconstructing a current sub-block in the current block using an intra block copy (IBC) mode based on the stored reconstructed samples of a reference sub-block of the current block {See paragraphs [0005], [0034]-[0036] for IBC block search (IBC mode).  For reconstructing see Fig. 8, reconstruction unit 310, paragraphs [0112], [0118], [0123]}, wherein

Although Vam Phan restricts the search area for Inter Block Copy and seeks to reduce the size of the reference buffer of the decoder (seeks to reduce the size of the DPB 314) by restricting the search area when selecting IBC predictor blocks as per paragraph [0034]. Van Pham is not relied upon to disclose that a size of the current block not exceeding one 64x64 set of luma samples or the highly related limitation of a maximum size of the reference sample memory is limited to the one set of 64x64 luma samples and corresponding chroma samples.
Kwon is an analogous reference because it is from the same field of IntraBC with constrained search area.  See [0063] and cites below.  
Kwon teaches a method for video decoding in a decoder {Figs. 2 video decoder 212 and Fig. 4 video decoder, decoding method in abstract, [0030], [0048], [0053] and citations below}, including storing reconstructed samples of a current block in a coding tree unit (CTU) of a picture in a reference sample memory a size of the current block not exceeding one set of 64x64 luma samples and corresponding chroma samples
As per [0024]-[0025], IntraBC (Intra Block Copy) is a conventional idea in which a block of samples (CU or PU) is predicted from a previously coded and reconstructed block in the picture that best matches the block.  The reconstructed blocks are stored in a reconstructed picture buffer 330 per [0067].  As to the size of the current block not exceeding one set of 64x64 luma samples see Figs. 6 and 7 in which the current block (LCU) is 64x64 having 64x64 luma samples and corresponding chroma samples.  See also [0020], [0064]-[0068] teaching a 64x64 LCU size which may be partitioned into 
Budagavi is analogous because it is from the same field of IntraBC encoding/decoding using a constrained search area.  See abstract and Sections A and C as well as Figs. 1-4. 	Budagavi also provides clear teachings that constraining the search area results in the elimination of expensive line buffers and that the only memory required to implement constrained search area is memory to store N left CUs that that typical values of N can be 0, 1 or 2.  With N =0 the search area is constrained to the current LCU (CTU) such that only one set of samples (current CTU) needs to be stored in the reference sample memory.  As such the reference sample memory may be limited to a maximum size corresponding to one CTU when N =0.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Pham Van’s decoded picture buffer 314 such that a maximum size of the reference sample memory is limited to the one set of 64x64 luma samples and corresponding chroma samples and a size of the current block not exceeding one set of 64x64 luma samples and corresponding chroma samples as taught by Budgavi and Kwon because Pham Van mentions the desirability of using a reduced search area, resulting in fewer stored samples in [0034] and [0135], because Budgavi motivates limiting reference sample memory size because the only memory capacity needed for a 
Independent Claims 18 and 20
The rejection of method claims 11 above applies mutatis mutandis to the corresponding limitations of apparatus claim 18 and non-transitory computer readable medium claim 20.  Pham Van also discloses the “processing circuitry” of claim 18 {see paragraph [0054] and a computer readable medium implementation of claim 20 in paragraphs [0140]-[0142].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang (US20190222859 A1) discloses Inta block copy in which the luma and chroma blocks of the current image are coded using a same coding unit structure.  See abstract, Fig. 12, [0016] and in which only part of the current picture is used as the reference picture per [0018].
Zhu (US 20150208084 A1) discloses constraining the search range for IntraBC to limit the size of reference sample memory and speed memory access.  See [0213]-[0218] including for a CTB of 64x64 samples.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.